UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2012 Annual Report to Shareholders DWS Managed Municipal Bond Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 43 Statement of Assets and Liabilities 45 Statement of Operations 46 Statement of Cash Flows 47 Statement of Changes in Net Assets 48 Financial Highlights 53 Notes to Financial Statements 64 Report of Independent Registered Public Accounting Firm 65 Information About Your Fund's Expenses 67 Tax Information 68 Summary of Management Fee Evaluation by Independent Fee Consultant 72 Board Members and Officers 77 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. The municipal market overall provided exceptionally strong returns over the fund's most recent fiscal period. DWS Managed Municipal Bond Fund posted a return of 11.48% over the 12 months ended May 31, 2012. The overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 10.40% for the same period. "The municipal market overall provided exceptionally strong returns over the fund's most recent fiscal period." Throughout the period, the U.S. Federal Reserve Board (the Fed) kept short-term rates anchored near zero, in keeping with its announced intentions through at least late 2014. By contrast, longer-term U.S. Treasury rates were quite volatile as they responded to headlines surrounding the sovereign debt crisis in Europe and investors eagerly followed the stream of U.S. economic data. However, the overall trend with U.S. Treasury rates was downward, and taxable rates reached all-time lows late in the period as concerns over the viability of the euro heightened. Municipals overall benefited from the declining rate environment, as well as from relatively low new issue supply. Mutual fund flows were consistently positive beginning in late 2011, and retail buyers were supportive of municipals as well for most of the period. Along the municipal yield curve, the two-year bond yield decreased 11 basis points from 0.44% to 0.33%, while the 30-year yield fell 122 basis points from 4.30% to 3.08%, resulting in a total flattening of 111 basis points. (See the Municipal Bond Yield Curve graph on the following page for municipal bond yield changes from the beginning to the end of the period.) Credit spreads — the yield differential provided by lower quality issues vs. AAA-rated issues — generally narrowed for the 12 months as investors sought incremental yield and fears of a municipal credit crisis continued to dissipate. About Municipal Bonds A municipal bond is a bond issued by a state or local government, or one of its agencies. Issuers may include cities, counties, public utility districts and school districts, as well as publicly owned airports or seaports, redevelopment agencies and special purpose districts. For most municipal bonds, interest income received by holders is exempt from the federal income tax and from the income tax of the state in which it is issued. For general obligation bonds, payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. For revenue bonds, principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. Projects financed by revenue bonds may include toll roads, bridges, airports, water and sewage treatment facilities, hospitals, and subsidized housing. Many of these bonds are issued by special authorities created for that particular purpose. The historical default rate for municipal bonds is significantly lower than that of corporate bonds. As with corporate bonds, municipal bonds are graded by ratings agencies such as Standard & Poor's and Moody's Investors Service, on a scale from "AAA", or the highest quality, down to more speculative levels. Municipal Bond Yield Curve (as of 5/31/11 and 5/31/12) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive and Negative Contributors to Fund Performance With a relatively steep yield curve as the period began, we had a tilt in the portfolio towards longer-term issues in the 20-to-30-year maturity range. This exposure added to relative performance, as longer-term issues benefited the most from the declining interest rate environment over the period. In addition, with credit spreads at attractive levels, we have maintained significant exposure to lower-quality issues in the BBB or A range. This helped performance relative to the benchmark as credit spreads narrowed and prices rose for many of these issues. In particular, exposure to health-care-related issues added to performance. During the period, we hedged a portion of the fund's assets against interest rate changes using LIBOR (London Interbank Offered Rate, a benchmark for the taxable interest rates) swaps. With a LIBOR swap, we in effect take a short position against the taxable market in order to manage the fund's overall duration and interest rate sensitivity. This hurt fund returns as taxable market, as reflected by LIBOR, outperformed municipals across most maturities during the period, meaning that the value of the short position declined. Outlook and Positioning Municipal bond yields are at attractive levels on a historical basis vs. U.S. Treasury bonds. To illustrate, at the end of May, the 10-year municipal bond yield of 1.79% was 113% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.08% was 116% of the comparable U.S. Treasury yield. While the municipal yield curve has flattened in recent quarters, longer-term issues continue to carry a substantial yield advantage and we are continuing to focus purchases on bonds with maturities in the 20-to-25-year range. By the same token, while credit spreads have narrowed some, we continue to see opportunities among issues in the A- and BBB-quality ranges. While the economic climate remains uncertain, many state and local governments have shown progress in enacting necessary spending cuts and tax increases. Nonetheless, the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. We monitor the fund's holdings and will not hesitate to take appropriate action if there are signs of credit deterioration. We will continue to take a prudent approach to investing in the municipal market that emphasizes careful security selection and broad diversification, while seeking to maintain an attractive dividend and minimize capital gain distributions. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1990. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • Over 34 years of investment industry experience. • BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1998. • Joined Deutsche Asset Management in 1986. • Over 24 years of investment industry experience. • BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. • Joined Deutsche Asset Management in 1989. • Over 18 years of investment industry experience. • BS, Pennsylvania State University; MS, Boston College. Michael J. Generazo, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 1999. • Over 17 years of investment industry experience. • BS, Bryant College; MBA, Suffolk University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true) the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Sovereign debt is debt that is issued by a national government. One basis point equals 1/100 of a percentage point. Performance Summary May 31, 2012 (Unaudited) Average Annual Total Returns as of 5/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays Municipal Bond Index+ % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Barclays Municipal Bond Index+ % No Sales Charges Life of Institutional Class* Class S % N/A Institutional Class % % % N/A % Barclays Municipal Bond Index+ % * Institutional Class shares commenced operations on August 19, 2002. The performance shown for the index is for the time period of August 31, 2002 through May 31, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2011 are 0.83%, 1.64%, 1.61%, 0.64% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 5/31/12 $ 5/31/11 $ Distribution Information: Twelve Months as of 5/31/12: Income Dividends $ Capital Gain Distributions $ May Income Dividend $ SEC 30-day Yield++ as of 5/31/12 % Tax Equivalent Yield++ as of 5/31/12 % Current Annualized Distribution Rate++ as of 5/31/12 % ++ The SEC yield is net investment income per share earned over the month ended May 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as a percentage of net asset value on May 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal National Long Funds Category as of 5/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 61 3-Year of 55 5-Year 27 of 13 10-Year 46 of 26 Class B 1-Year of 86 3-Year of 85 5-Year of 50 10-Year of 71 Class C 1-Year of 81 3-Year of 83 5-Year 98 of 49 10-Year of 68 Class S 1-Year of 54 3-Year of 49 5-Year 17 of 8 10-Year 30 of 17 Institutional Class 1-Year of 51 3-Year of 47 5-Year 15 of 7 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of May 31, 2012 Principal Amount ($) Value ($) Municipal Bonds and Notes 94.0% Alabama 0.9% Alabama, State Public School & College Authority, Capital Improvement, 5.0%, 12/1/2023 Phoenix County, AL, Industrial Development Revenue, Industrial Development Board, AMT, 6.35%, 5/15/2035 Alaska 0.2% Alaska, State Industrial Development & Export Authority Revenue, Providence Health Services, Series A, 5.5%, 10/1/2041 Arizona 1.6% Arizona, Health Facilities Authority Revenue, Banner Health System, Series D, 5.375%, 1/1/2032 Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2032 5.0%, 12/1/2037 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Phoenix, AZ, Civic Improvement Corp., Airport Revenue: Series A, 5.0%, 7/1/2040 Series A, 5.25%, 7/1/2033 Arkansas 0.2% North Little Rock, AR, Electric Revenue, Series A, 6.5%, 7/1/2015, INS: NATL California 16.6% Banning, CA, Water & Sewer Revenue, 1989 Water System Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC Banning, CA, Water & Sewer Revenue, Water System Reference & Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series E-1, 0.13%**, 4/1/2045, LOC: Bank of Tokyo-Mitsubishi UFJ Series F-1, 5.5%, 4/1/2043 Series F-1, 5.625%, 4/1/2044 California, Educational Facilities Authority Revenue, University of Southern California, Series A, 5.0%, 10/1/2038 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Financing Authority Revenue, Adventist Health System, Series A, 5.75%, 9/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West: Series A, 6.0%, 7/1/2034 Series A, 6.0%, 7/1/2039 California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, State General Obligation: 5.0%, 2/1/2032 5.0%, 9/1/2032 5.0%, 2/1/2033 5.25%, 4/1/2035 6.0%, 4/1/2038 6.25%, 11/1/2034 California, State General Obligation, Various Purposes: 5.0%, 6/1/2023, INS: AGMC 5.0%, 12/1/2031, INS: NATL 5.125%, 11/1/2024 5.25%, 9/1/2026 5.25%, 9/1/2030 5.25%, 10/1/2032 6.0%, 11/1/2039 6.5%, 4/1/2033 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Corrections, Series C, Prerefunded, 5.5%, 6/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2029 California, State Public Works Board, Lease Revenue, Department of Mental Health: Series A, 5.5%, 6/1/2021 Series A, 5.5%, 6/1/2022 California, State Revenue Lease, Public Works Board, Department of Corrections: Series C, 5.0%, 6/1/2025 Series C, Prerefunded, 5.5%, 6/1/2020 California, State University Revenue, Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, Health Facility, Community Hospital Monterey Penninsula, Series B, 0.15%**, 6/1/2033, LOC: U.S. Bank NA California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Kaiser Foundation Hospitals, Series A, 5.0%, 4/1/2042 East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC Foothill, CA, Eastern Corridor Agency, Toll Road Revenue: Series A, ETM, Zero Coupon, 1/1/2015 Series A, ETM, Zero Coupon, 1/1/2017 Series A, ETM, Zero Coupon, 1/1/2018 Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.17%**, 12/1/2032, LIQ: Freddie Mac Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Murrieta Valley, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 9/1/2014, INS: FGIC, NATL Oakland, CA, Special Assessment Revenue, Oakland Convention Centers, 5.5%, 10/1/2014, INS: AMBAC Orange County, CA, Airport Revenue: Series A, 5.25%, 7/1/2039 Series B, 5.25%, 7/1/2039 Roseville, CA, School District General Obligation, Junior High, Series B, Zero Coupon, 8/1/2015, INS: FGIC, NATL Sacramento, CA, Municipal Utility District, Electric Revenue: Series U, 5.0%, 8/15/2026, INS: AGMC Series U, 5.0%, 8/15/2028, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue, Series A, 5.0%, 7/1/2034 San Diego, CA, Community College District General Obligation, Election of 2002, 5.25%, 8/1/2033 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, School District General Obligation, Series A, Zero Coupon, 7/1/2014, INS: FGIC, NATL San Francisco, CA, City & County Airports Commission, International Airport Revenue: Series 32-G, 5.0%, 5/1/2026, INS: FGIC, NATL Series F, 5.0%, 5/1/2035 Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Certificates of Participation, Multiple Capital Improvement Projects, Series A, 5.25%, 4/1/2031 San Joaquin County, CA, County General Obligation Lease, Facilities Project, 5.5%, 11/15/2013, INS: NATL San Joaquin Hills, CA, Transportation/Tolls Revenue, Transportation Corridor Agency, Toll Road Revenue: Series A, Zero Coupon, 1/15/2013, INS: NATL Series A, Zero Coupon, 1/15/2014, INS: NATL Ukiah, CA, School District General Obligation Lease, Zero Coupon, 8/1/2015, INS: FGIC, NATL Walnut, CA, Energy Center Authority Revenue, Series A, 5.0%, 1/1/2040 Colorado 3.6% Colorado, E-470 Public Highway Authority Revenue: Series B, Zero Coupon, 9/1/2016, INS: NATL Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Public Energy Authority, Natural Gas Purchase Revenue, 6.5%, 11/15/2038, GTY: Merrill Lynch & Co., Inc. Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2032 Colorado, Transportation/Tolls Revenue: Series B, Zero Coupon, 9/1/2014, INS: NATL Series B, Zero Coupon, 9/1/2015, INS: NATL Series B, Zero Coupon, 9/1/2017, INS: NATL Series B, Zero Coupon, 9/1/2018, INS: NATL Series B, Zero Coupon, 9/1/2019, INS: NATL Series B, Zero Coupon, 9/1/2020, INS: NATL Series A, 5.75%, 9/1/2014, INS: NATL Douglas County, CO, School District General Obligation, 7.0%, 12/15/2013, INS: NATL University of Colorado, Enterprise Revenue, 5.25%, 6/1/2036 Connecticut 0.8% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, State Health & Educational Facilities Authority Revenue, Hartford Healthcare, Series A, 5.0%, 7/1/2041 Greenwich, CT, Multi-Family Housing Revenue, 6.35%, 9/1/2027 District of Columbia 0.9% District of Columbia, Core City General Obligation, Series B3, 5.5%, 6/1/2012, INS: NATL District of Columbia, Income Tax Secured Revenue, Series G, 5.0%, 12/1/2036 District of Columbia, National Public Radio Revenue, Series A, 5.0%, 4/1/2035 District of Columbia, Water & Sewer Revenue, Public Utility Revenue, 5.5%, 10/1/2023, INS: AGMC Florida 4.8% Clearwater, FL, Water & Sewer Revenue, Series A, 5.25%, 12/1/2039 Florida, Jacksonville Electric Authority, Water & Sewer Revenue, Series A, 5.0%, 10/1/2032 Florida, Village Center Community Development District, Utility Revenue, ETM, 6.0%, 11/1/2018, INS: FGIC Fort Pierce, FL, Utilities Authority Revenue, Series B, Zero Coupon, 10/1/2018, INS: AMBAC Hillsborough County, FL, Industrial Development Authority Revenue, University Community Hospital, ETM, 6.5%, 8/15/2019, INS: NATL Jacksonville, FL, Health Facilities Authority, ETM, 11.5%, 10/1/2012 Lee County, FL, Airport Revenue, Series A, AMT, 5.375%, 10/1/2032 Marco Island, FL, Utility Systems Revenue: Series A, 5.0%, 10/1/2034 Series A, 5.0%, 10/1/2040 Melbourne, FL, Water & Sewer Revenue, ETM, Zero Coupon, 10/1/2016, INS: FGIC Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2035, INS: AGMC Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series C, AMT, 5.25%, 10/1/2022, INS: AGMC Series A-1, 5.375%, 10/1/2035 Series A-1, 5.375%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Sales & Special Tax Revenue: Series A, Zero Coupon, 10/1/2014, INS: NATL Series A, Zero Coupon, 10/1/2022, INS: NATL Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project, 5.75%, 10/1/2043 Orange County, FL, Health Facilities Authority Revenue: Series 2006-A, 6.25%, 10/1/2016, INS: NATL Series 2006-A, ETM, 6.25%, 10/1/2016, INS: NATL Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare System: Series B, 5.25%, 12/1/2029, INS: AGMC Series A, 6.25%, 10/1/2018, INS: NATL Series C, 6.25%, 10/1/2021, INS: NATL Orange County, FL, Health Facilities Authority, Orlando Regional Facilities, Series A, ETM, 6.25%, 10/1/2016, INS: NATL Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 6.5%, 7/1/2012, INS: FGIC, NATL Orlando, FL, Special Assessment Revenue, Conroy Road Interchange Project, Series A, 5.8%, 5/1/2026 Palm Beach County, FL, Airport Systems Revenue: 5.75%, 10/1/2013, INS: NATL 5.75%, 10/1/2014, INS: NATL Palm Beach County, FL, Criminal Justice Facilities Revenue, 7.2%, 6/1/2015, INS: FGIC, NATL Port St. Lucie, FL, Utility System Revenue: 5.0%, 9/1/2035, INS: AGC 5.25%, 9/1/2035, INS: AGC Sunrise, FL, Water & Sewer Revenue, Utility Systems, ETM, 5.5%, 10/1/2018, INS: AMBAC Tallahassee, FL, Energy System Revenue, 5.5%, 10/1/2016, INS: AMBAC Tampa, FL, Sports Authority Revenue, Sales Tax-Tampa Bay Arena Project, 5.75%, 10/1/2020, INS: NATL Tampa, FL, Utility Tax Revenue, Zero Coupon, 10/1/2014, INS: AMBAC Georgia 5.2% Atlanta, GA, Airport Revenue: Series A, 5.0%, 1/1/2035 Series B, 5.0%, 1/1/2037 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, 5.0%, 7/1/2039 Atlanta, GA, Water & Sewer Revenue, Series A, 5.5%, 11/1/2019, INS: FGIC, NATL Atlanta, GA, Water & Wastewater Revenue, Series B, 5.375%, 11/1/2039, INS: AGMC Burke County, GA, Development Authority Pollution Control Revenue, Oglethorpe Power Corp. Vogtle Project: Series A, 5.3%, 1/1/2033, INS: AGMC Series B, 5.5%, 1/1/2033 De Kalb County, GA, Water & Sewer Revenue: Series A, 5.25%, 10/1/2032 Series A, 5.25%, 10/1/2033 Series A, 5.25%, 10/1/2036 Series A, 5.25%, 10/1/2041 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.375%, 2/15/2040 Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019 Series B, 5.0%, 3/15/2019 Series A, 5.0%, 3/15/2020 Series B, 5.0%, 3/15/2020 Series A, 5.0%, 3/15/2022 Series A, 5.5%, 9/15/2023 Series A, 5.5%, 9/15/2024 Series A, 5.5%, 9/15/2027 Series A, 5.5%, 9/15/2028 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Georgia, Municipal Electric Authority Power Revenue: Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Series Y, ETM, 6.4%, 1/1/2013, INS: AMBAC Series W, 6.6%, 1/1/2018, INS: NATL Georgia, Water & Sewer Revenue, Municipal Electric Authority Power Revenue, Series W, ETM, 6.6%, 1/1/2018, INS: NATL Hawaii 0.7% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Honolulu City & County, HI, Wastewater Systems Revenue, Series A, 5.25%, 7/1/2036 Idaho 0.2% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 10.8% Chicago, IL, Core City General Obligation: Zero Coupon, 1/1/2017, INS: FGIC, NATL Series A, 5.375%, 1/1/2013, INS: NATL Chicago, IL, General Obligation: Series B, 5.125%, 1/1/2015, INS: AMBAC Series A, 5.25%, 1/1/2035 Chicago, IL, O'Hare International Airport Revenue: Series A-2, AMT, 5.75%, 1/1/2019, INS: AGMC Third Lien, Series A, 5.75%, 1/1/2039 Third Lien, Series B, 6.0%, 1/1/2041 Series C, 6.5%, 1/1/2041 Chicago, IL, Sales & Special Tax Revenue, 5.375%, 1/1/2014, INS: AMBAC Chicago, IL, School District General Obligation Lease, Board of Education: Series A, 6.0%, 1/1/2016, INS: NATL Series A, 6.0%, 1/1/2020, INS: NATL Series A, 6.25%, 1/1/2015, INS: NATL Chicago, IL, Water & Sewer Revenue: Zero Coupon, 11/1/2012, INS: FGIC, NATL Zero Coupon, 11/1/2018, INS: AMBAC Chicago, IL, Water Revenue, 5.0%, 11/1/2023, INS: AGMC Cook County, IL, County General Obligation, 6.5%, 11/15/2014, INS: FGIC, NATL Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series A, 5.5%, 4/1/2044 Series D, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Memorial Health Systems: 5.5%, 4/1/2034 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series D-3, 6.25%, 8/15/2015 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Higher Education Revenue, Zero Coupon, 4/1/2015, INS: NATL Illinois, Hospital & Healthcare Revenue, Health Facilities Authority: 5.2%, 9/1/2012 6.25%, 8/15/2013, INS: NATL Series A, 6.25%, 1/1/2015, INS: AMBAC Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Capital Appreciation: Zero Coupon, 6/15/2013, INS: NATL ETM, Zero Coupon, 6/15/2013, INS: NATL Illinois, Municipal Electric Agency Power Supply: Series A, 5.25%, 2/1/2023, INS: FGIC, NATL Series A, 5.25%, 2/1/2024, INS: FGIC, NATL Illinois, Pollution Control Revenue, Development Finance Authority, 5.85%, 1/15/2014, INS: AMBAC Illinois, Project Revenue, Zero Coupon, 1/1/2014, INS: AGMC Illinois, Project Revenue, Metropolitan Pier and Exposition Authority, Zero Coupon, 6/15/2016, INS: FGIC, NATL Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, Regional Transportation Authority: Series B, 5.75%, 6/1/2033, INS: NATL Series A, 6.7%, 11/1/2021, INS: FGIC, NATL Illinois, Sales & Special Tax Revenue: 6.25%, 12/15/2020, INS: AMBAC Series P, 6.5%, 6/15/2013 Illinois, Special Assessment Revenue, Metropolitan Pier and Exposition Authority, Series A, Zero Coupon, 12/15/2018, INS: NATL Illinois, State Finance Authority Revenue, Ascension Health Credit Group: Series A, 5.0%, 11/15/2032 Series A, 5.0%, 11/15/2037 Joliet, IL, Higher Education Revenue, College Assistance Corp., North Campus Extension Center Project, 6.7%, 9/1/2012, INS: NATL Kane Cook & Du Page Counties, IL, School District General Obligation, Series B, Zero Coupon, 1/1/2013, INS: AGMC Lake Cook Kane & McHenry Counties, IL, School District General Obligation, 6.3%, 12/1/2017, INS: AGMC Lake County, IL, Higher Education Revenue, District No. 117: Series B, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2014, INS: FGIC, NATL Will County, IL, County General Obligation: Series B, Zero Coupon, 12/1/2012, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2014, INS: FGIC, NATL Will County, IL, School District General Obligation, Community Unit School District No. 365-U, Series B, ETM, Zero Coupon, 11/1/2015, INS: AGMC Indiana 1.3% Indiana, Electric Revenue, Municipal Power Agency, Series B, 5.5%, 1/1/2016, INS: NATL Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, Hospital & Healthcare Revenue, Health Facilities Finance Authority, Greenwood Village South Project, 5.625%, 5/15/2028 Indiana, Hospital & Healthcare Revenue, Health Facilities Financing Authority: Series D, 5.75%, 11/15/2012 ETM, 6.0%, 7/1/2012, INS: NATL ETM, 6.0%, 7/1/2013, INS: NATL ETM, 6.0%, 7/1/2014, INS: NATL ETM, 6.0%, 7/1/2015, INS: NATL 6.0%, 7/1/2016, INS: NATL ETM, 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2017, INS: NATL ETM, 6.0%, 7/1/2017, INS: NATL 6.0%, 7/1/2018, INS: NATL ETM, 6.0%, 7/1/2018, INS: NATL Indiana, State Finance Authority, Wastewater Utility Revenue, First Lien, Series A, 5.25%, 10/1/2038 Indiana, State Transportation Finance Authority, Series A, 5.75%, 6/1/2012, INS: AMBAC Indiana, Transportation/Tolls Revenue, Series A, 7.25%, 6/1/2015 St. Joseph County, IN, Educational Facilities Revenue, Notre Dame du Lac Project, 5.0%, 3/1/2036 Kansas 0.1% Kansas, Pollution Control Revenue, Development Financing Authority, Series II, 5.5%, 11/1/2017 Wichita, KS, Hospital Revenue, Facilities Improvement, Series III-A, 5.0%, 11/15/2034 Kentucky 1.8% Kentucky, Economic Development Finance Authority, Health Systems Revenue, Norton Healthcare: Series C, 5.6%, 10/1/2012, INS: NATL Series C, 5.7%, 10/1/2013, INS: NATL Series C, ETM, 5.7%, 10/1/2013, INS: NATL Series C, 5.8%, 10/1/2014, INS: NATL Series C, Prerefunded, 5.8%, 10/1/2014, INS: NATL Series C, 5.85%, 10/1/2015, INS: NATL Series C, Prerefunded, 5.85%, 10/1/2015, INS: NATL Series C, 5.9%, 10/1/2016, INS: NATL Series C, Prerefunded, 5.9%, 10/1/2016, INS: NATL Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2038, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives, Series A, 5.0%, 12/1/2035 Louisiana 0.6% East Baton Rouge, LA, Sewer Commission Revenue, Series A, 5.25%, 2/1/2039 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maine 0.2% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.0%, 7/1/2040 Maine, State Housing Authority, Mortgage Revenue, Series B-3, AMT, 0.23%**, 11/15/2038, SPA: State Street Bank & Trust Co. Maryland 0.5% Baltimore, MD, Project Revenue, Waste Water Projects, Series A, 5.0%, 7/1/2036 Baltimore, MD, Sales & Special Tax Revenue, Series A, 5.9%, 7/1/2012, INS: FGIC Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2016 Series A, 5.0%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Massachusetts 4.9% Massachusetts, Bay Transportation Authority Revenue, Series B, 6.2%, 3/1/2016 Massachusetts, Higher Education Revenue, College Building Authority Project, Series A, 7.5%, 5/1/2014 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Massachusetts General Hospital, Series F, ETM, 6.25%, 7/1/2012, INS: AMBAC Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Port Authority Revenue, ETM, 13.0%, 7/1/2013 Massachusetts, Project Revenue, Prerefunded, 9.2%, 12/15/2031, GTY: Harvard Pilgrim HealthCare, Inc. Massachusetts, Project Revenue, Health & Educational Facilities Authority, Series B, Prerefunded, 9.15%, 12/15/2023, GTY: Harvard Pilgrim HealthCare, Inc. Massachusetts, Sales & Special Tax Revenue, Federal Highway Grant, Series A, ETM, Zero Coupon, 12/15/2014 Massachusetts, State College Building Authority Revenue: Series B, 5.0%, 5/1/2037 Series B, 5.0%, 5/1/2043 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2031 Massachusetts, State Development Finance Agency Revenue, Masonic Nursing Home, Series B, 0.12%**, 7/1/2032, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series L, 5.0%, 7/1/2036 Massachusetts, State Development Finance Agency, Resource Recovery Revenue, SEMASS Partnership: Series A, 5.625%, 1/1/2015, INS: NATL Series A, 5.625%, 1/1/2016, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series K, 5.5%, 7/1/2022 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, AMT, 5.5%, 1/1/2015, INS: AMBAC Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.25%, 10/15/2035 Massachusetts, State Water Resource Authority: Series B, 5.0%, 8/1/2041 Series J, 5.5%, 8/1/2021, INS: AGMC Massachusetts, Transportation/Tolls Revenue, Turnpike Authority, Series C, Zero Coupon, 1/1/2018, INS: NATL Massachusetts, Water & Sewer Revenue, Water Authority, Series J, 5.5%, 8/1/2020, INS: AGMC (a) Massachusetts, Water & Sewer Revenue, Water Resource Authority, Series A, ETM, 6.5%, 7/15/2019 (a) Michigan 2.2% Detroit, MI, School District General Obligation, Series C, 5.25%, 5/1/2014, INS: FGIC Detroit, MI, Sewer Disposal Revenue: Series D, 0.914%***, 7/1/2032, INS: AGMC Series B, 7.5%, 7/1/2033, INS: AGMC Detroit, MI, State General Obligation: Series A-1, 5.375%, 4/1/2016, INS: NATL Series A-1, 5.375%, 4/1/2018, INS: NATL Detroit, MI, Water & Sewer Revenue, Series A, Zero Coupon, 7/1/2015, INS: FGIC, NATL Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Grant Anticipation Bonds, 5.25%, 9/15/2023, INS: AGMC Michigan, State Hospital Finance Authority Revenue, MidMichigan Health Obligation Group, Series A, 6.125%, 6/1/2039 Michigan, State Hospital Finance Authority Revenue, Trinity Health, Series A, 6.5%, 12/1/2033 Michigan, State Hospital Finance Authority, Trinity Health Credit Group, Series C, 5.0%, 12/1/2034 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Tawas City, MI, Hospital Finance Authority, St. Joseph Health Services, Series A, ETM, 5.6%, 2/15/2013 Minnesota 0.6% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Minnesota, Tobacco Securitization Authority, Tobacco Settlement Revenue, Series B, 5.25%, 3/1/2031 University of Minnesota, Higher Education Revenue: Series A, ETM, 5.75%, 7/1/2017 Series A, ETM, 5.75%, 7/1/2018 (a) Mississippi 0.6% Mississippi, Development Bank Special Obligation, Department of Corrections, Series C, 5.25%, 8/1/2027 Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc. Project, Series C, 0.18%**, 12/1/2030, GTY: Chevron Corp. Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.5%, 9/1/2031 Series A, 6.5%, 9/1/2032 Missouri 0.4% Cape Girardeau County, MO, Industrial Development Authority, Health Care Facilities Revenue, St. Francis Medical Center, Series A, 5.75%, 6/1/2039 Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 St. Louis, MO, Industrial Development Authority Revenue, Convention Center Hotel, Zero Coupon, 7/15/2016, INS: AMBAC St. Louis, MO, State General Obligation Lease, Industrial Development Authority, Convention Center Hotel, Zero Coupon, 7/15/2015, INS: AMBAC Nebraska 0.1% Omaha, NE, Public Power District Electric Revenue: Series A, 5.5%, 2/1/2033 Series A, 5.5%, 2/1/2035 Series A, 5.5%, 2/1/2039 Nevada 0.1% Clark County, NV, Airport Revenue, Series B, 5.125%, 7/1/2036 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier, 7.375%, 1/1/2040* New Hampshire 0.2% New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 6.5%, 1/1/2031 New Jersey 3.2% New Jersey, Economic Development Authority Revenue, Cigarette Tax: Prerefunded, 5.5%, 6/15/2031 Prerefunded, 5.75%, 6/15/2034 New Jersey, Economic Development Authority Revenue, Motor Vehicle Surplus Revenue: Series A, 5.0%, 7/1/2022, INS: NATL Series A, 5.0%, 7/1/2023, INS: NATL New Jersey, Garden State Preservation Trust, Open Space & Farm Land, Series 2005-A, Prerefunded, 5.8%, 11/1/2023, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2028 New Jersey, State Transportation Trust Fund Authority, Series A, 5.75%, 6/15/2020, INS: AMBAC New Jersey, State Transportation Trust Fund Authority, Capital Appreciation, Transportation Systems: Series A, Zero Coupon, 12/15/2026 Series A, Zero Coupon, 12/15/2028 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.25%, 6/15/2036 Series B, 5.5%, 6/15/2031 Series A, 6.0%, 6/15/2035 Series A, 6.0%, 12/15/2038 Series A, Prerefunded, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue: Series A, 5.0%, 1/1/2035 (b) Series E, 5.25%, 1/1/2040 Series C-2005, 6.5%, 1/1/2016, INS: AMBAC Series C-2005, ETM, 6.5%, 1/1/2016, INS: AMBAC New York 4.2% Nassau, NY, Health Care Corp. Revenue, 0.16%**, 8/1/2029, LOC: TD Bank NA New York, Higher Education Revenue, Dormitory Authority, Series B, 5.25%, 5/15/2019, INS: FGIC New York, Higher Education Revenue, Dormitory Authority, City University, Series B, 6.0%, 7/1/2014, INS: FGIC New York, School District General Obligation, Dormitory Authority, City University, Series A, 5.5%, 5/15/2019 New York, Senior Care Revenue, Dormitory Authority, City University, Series A, 5.25%, 5/15/2021 New York, State Agency General Obligation Lease, Urban Development Corp., 5.7%, 4/1/2020 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York Law School, 0.15%**, 7/1/2038, LOC: TD Bank NA New York, State Dormitory Authority, Personal Income Tax Revenue: Series F, 5.0%, 2/15/2035 Series A, 5.0%, 3/15/2038 (a) Series C, 5.0%, 3/15/2041 New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State General Obligation, Tobacco Settlement Financing Corp., Series A-1, 5.25%, 6/1/2022, INS: AMBAC New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Mortgage Agency, Homeowner Mortgage Revenue, Series 142, AMT, 0.2%**, 10/1/2037, SPA: Barclays Bank New York, State Thruway Authority, Second Generation Highway & Bridge Trust Funding Authority: Series A, 5.0%, 4/1/2031 Series A, 5.0%, 4/1/2032 New York, Transportation/Tolls Revenue, Transportation Authority, Series E, 5.5%, 11/15/2021, INS: NATL New York, Triborough Bridge & Tunnel Authority Revenues, Series B-2, 0.15%**, 1/1/2033, LOC : California State Teacher's Retirement System New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.875%, 6/15/2014 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.0%, 6/15/2040 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution, Series EE, 5.375%, 6/15/2043 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series D-1, 5.0%, 11/1/2038 New York, NY, General Obligation: Series D-1, 5.0%, 10/1/2033 Series D-1, 5.0%, 10/1/2034 Series I-1, 5.375%, 4/1/2036 Onondaga County, NY, Trust Cultural Resource Revenue, Syracuse University Project, Series A, 0.22%**, 12/1/2029, LOC: Bank of America NA Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 North Carolina 1.4% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 Charlotte, NC, Core City General Obligation, 5.5%, 8/1/2018 North Carolina, Electric Revenue, 5.25%, 1/1/2020, INS: NATL North Carolina, Electric Revenue, Eastern Municipal Power Agency: 6.0%, 1/1/2018, INS: AMBAC Series B, 6.0%, 1/1/2022, INS: NATL North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, 6.25%, 12/1/2033 North Carolina, Municipal Power Agency, No. 1 Catawba Electric Revenue, Series A, 5.0%, 1/1/2030 North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 1.5% Akron, OH, Project Revenue, Economic Development, ETM, 6.0%, 12/1/2012, INS: NATL Avon, OH, School District General Obligation, 6.5%, 12/1/2015, INS: AMBAC Beavercreek, OH, School District General Obligation, Local School District, 6.6%, 12/1/2015, INS: FGIC, NATL Big Walnut, OH, School District General Obligation, Local School District, Zero Coupon, 12/1/2012, INS: AMBAC Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2030 Cleveland, OH, Sales & Special Tax Revenue, Urban Renewal Tax Increment, Rock & Roll Hall of Fame and Museum Project, 6.75%, 3/15/2018 Cuyahoga County, OH, Cleveland Clinic, Health System Revenue, Series B3, 0.19%**, 1/1/2039, SPA: U.S. Bank NA Cuyahoga County, OH, County General Obligation, 5.65%, 5/15/2018 Fayette County, OH, School District General Obligation, Rattlesnake Improvement Area Project, 5.9%, 12/1/2013 Finneytown, OH, Other General Obligation, Local School District, 6.2%, 12/1/2017, INS: FGIC, NATL Franklin County, OH, Healthcare Facilities Revenue, Presbyterian Services, 5.5%, 7/1/2017 Franklin County, OH, School District General Obligation, 6.5%, 12/1/2013 Hancock County, OH, Hospital Revenue, Blanchard Valley Regional Health Center, 6.5%, 12/1/2030 Hilliard, OH, School District General Obligation, Series A, Zero Coupon, 12/1/2012, INS: FGIC, NATL Huber Heights, OH, Water & Sewer Revenue, Zero Coupon, 12/1/2012, INS: NATL Liberty Benton, OH, School District General Obligation, Zero Coupon, 12/1/2014, INS: AMBAC Liberty, OH, School District General Obligation, Zero Coupon, 12/1/2012, INS: FGIC, NATL Lorain County, OH, Lakeland Community Hospital, Inc., ETM, 6.5%, 11/15/2012 Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 Ohio, Higher Education Revenue, Case Western Reserve University: 6.0%, 10/1/2014 Series B, 6.5%, 10/1/2020 Ohio, School District General Obligation, 6.0%, 12/1/2019, INS: AMBAC Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project: Series 2010, 5.25%, 11/15/2035, INS: AGMC Series 2010, 5.5%, 11/15/2030, INS: AGMC Ohio, State Hospital Facility Revenue, Cleveland Clinic Health System, Series B, 5.5%, 1/1/2039 Toledo, OH, Other General Obligation, Macy's Project, Series A, AMT, 6.35%, 12/1/2025, INS: NATL Wayne, OH, School District General Obligation, 6.6%, 12/1/2016, INS: AMBAC Wooster, OH, School District General Obligation, Zero Coupon, 12/1/2013, INS: AGMC Oklahoma 0.7% Oklahoma, State Municipal Power Authority, Supply System Revenue, Series A, 6.0%, 1/1/2038 Oklahoma, Water & Sewer Revenue, McGee Creek Authority, 6.0%, 1/1/2023, INS: NATL Pennsylvania 3.1% Allegheny County, PA, Airport Revenue, Pittsburgh International Airport: Series A, AMT, 5.75%, 1/1/2013, INS: NATL Series A-1, AMT, 5.75%, 1/1/2014, INS: NATL Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Berks County, PA, Hospital & Healthcare Revenue, Municipal Authority, Reading Hospital & Medical Center Project, 5.7%, 10/1/2014, INS: NATL Crawford County, PA, Industrial Development Authority Revenue, Allegheny College, Series B, 0.18%**, 11/1/2039, LOC: PNC Bank NA Exter Township, PA, School District General Obligation, Zero Coupon, 5/15/2017, INS: FGIC, NATL Latrobe, PA, Higher Education Revenue, Industrial Development Authority, 5.375%, 5/1/2013 Pennsylvania, Central Bradford Progress Authority Revenue, Guthrie Healthcare System, 5.375%, 12/1/2041 Pennsylvania, Sales & Special Tax Revenue, Convention Center Authority, Series A, ETM, 6.0%, 9/1/2019, INS: FGIC Pennsylvania, State Turnpike Commission Revenue, Series B, 5.75%, 6/1/2039 Pennsylvania, State Turnpike Commission Revenue, Capital Appreciation, Series E, Step-up Coupon, 0% to 12/1/2017, 6.375% to 12/1/2038 Pennsylvania, State Turnpike Commission Revenue, Motor License Fund, Series A, 6.0%, 12/1/2036 Pennsylvania, Water & Sewer Revenue, 5.25%, 11/1/2014, INS: NATL Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Water & Wastewater Revenue: Series A, 5.25%, 1/1/2032 Series A, 5.25%, 1/1/2036 Pittsburgh, PA, Core City General Obligation, Series A, 5.5%, 9/1/2014, INS: AMBAC Pittsburgh, PA, Water & Sewer System, ETM, 7.25%, 9/1/2014, INS: FGIC Westmoreland County, PA, Project Revenue, Zero Coupon, 8/15/2017, INS: NATL Puerto Rico 2.4% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Rhode Island 1.0% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, Brown University, Series A, 5.0%, 9/1/2039 (a) Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 Rhode Island, Project Revenue, Convention Center Authority, Series B, 5.25%, 5/15/2015, INS: NATL Rhode Island, State Health & Educational Building Corp., Higher Education Facility Revenue, Rhode Island School of Design, Series B, 0.18%**, 8/15/2036, LOC: TD Bank NA Rhode Island, Tobacco Settlement Financing Corp., Series A, 6.125%, 6/1/2032 South Carolina 0.9% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, 5.375%, 10/1/2039 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance: 5.75%, 8/1/2039 Series C, Prerefunded, 7.0%, 8/1/2030 South Carolina, Piedmont Municipal Power Agency, Electric Revenue: Series A, ETM, 6.5%, 1/1/2016, INS: FGIC 6.75%, 1/1/2019, INS: FGIC, NATL ETM, 6.75%, 1/1/2019, INS: FGIC South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 South Carolina, State Public Service Authority Revenue, Santee Cooper: Series E, 5.0%, 1/1/2040 Series A, 5.375%, 1/1/2028 South Dakota 0.1% South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.5%, 11/1/2040 Tennessee 1.0% Jackson, TN, Hospital Revenue, Jackson-Madison Project: 5.5%, 4/1/2033 5.625%, 4/1/2038 5.75%, 4/1/2041 Knox County, TN, Hospital & Healthcare Revenue, Sanders Alliance: 5.75%, 1/1/2014, INS: NATL 6.25%, 1/1/2013, INS: NATL Shelby County, TN, General Obligation: Zero Coupon, 8/1/2014 ETM, Zero Coupon, 8/1/2014 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Tennessee, Energy Acquisition Corp., Gas Revenue: Series A, 5.25%, 9/1/2019 Series A, 5.25%, 9/1/2021 Texas 9.7% Abilene, TX, Senior Care Revenue, Sears Methodist Retirement, Health Facilities Development, Series A, 5.875%, 11/15/2018 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (c) Austin, TX, Water & Sewer Revenue, Utility Systems, Zero Coupon, 11/15/2012, INS: AMBAC Cypress and Fairbanks, TX, School District General Obligation, Cypress-Fairbanks Texas Independent School District: Series A, Zero Coupon, 2/15/2013 Series A, Zero Coupon, 2/15/2014 Dallas, TX, Waterworks & Sewer Systems Revenue, 5.0%, 10/1/2037 Harris County, TX, County General Obligation, Zero Coupon, 10/1/2017, INS: NATL Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, 7.25%, 12/1/2035 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2027, INS: FGIC, NATL Series B, 5.0%, 7/1/2032 Series A, 5.5%, 7/1/2039 Houston, TX, Higher Education Finance Corp. Revenue, Rice University Project, Series A, 5.0%, 5/15/2040 Houston, TX, Utility Systems Revenue, First Lien, Series D, 5.0%, 11/15/2036 Houston, TX, Water & Sewer Revenue, Series C, Zero Coupon, 12/1/2012, INS: AMBAC North Texas, Tollway Authority Revenue: Series C, 5.25%, 1/1/2044 First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 North Texas, Tollway Authority Revenue, Special Project Systems: Series D, 5.0%, 9/1/2032 Series A, 6.0%, 9/1/2041 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.625%, 8/15/2035 Tarrant County, TX, Cultural Education Facilities Finance Corp., State Health Resources, 5.0%, 11/15/2040 Texas, Dallas/Fort Worth International Airport Revenue: Series B, 5.0%, 11/1/2035 Series D, 5.0%, 11/1/2035 Series A, 5.25%, 11/1/2038 Series A, AMT, 5.5%, 11/1/2019, INS: NATL Texas, Electric Revenue: Zero Coupon, 9/1/2017, INS: NATL ETM, Zero Coupon, 9/1/2017, INS: NATL Texas, Electric Revenue, Municipal Power Agency, Zero Coupon, 9/1/2016, INS: NATL Texas, Grapevine-Colleyville Independent School District Building: 5.0%, 8/15/2034 5.0%, 8/15/2035 5.0%, 8/15/2036 Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2040 Texas, Lower Neches Valley Authority, Industrial Developement Corp., Exxon Capital Ventures, Inc., Series B3, AMT, 0.16%**, 4/1/2026, GTY: Exxon Mobil Corp. Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 1.017%***, 12/15/2026 Series D, 6.25%, 12/15/2026 Texas, Municipal Power Agency, ETM, Zero Coupon, 9/1/2016, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021 5.5%, 8/1/2025 Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 Texas, State Technical University Revenue, Series A, 8/15/2037 Utah 0.0% Provo, UT, Electric Revenue, Series A, ETM, 10.375%, 9/15/2015, INS: AMBAC Salt Lake City, UT, Core City General Obligation, 5.75%, 6/15/2014 Utah, Electric Revenue, Intermountain Power Agency, Series A, ETM, 5.0%, 7/1/2012, INS: NATL Virginia 0.5% Roanoke, VA, Hospital & Healthcare Revenue, Industrial Development Authority, Roanoke Memorial Hospital, Series B, ETM, 6.125%, 7/1/2017, INS: NATL Virginia Beach, VA, Hospital & Healthcare Revenue, Development Authority Hospital Facility First Mortgage, 5.125%, 2/15/2018, INS: AMBAC Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Winchester, VA, Hospital & Healthcare Revenue, Industrial Development Authority, 5.5%, 1/1/2015, INS: AMBAC Washington 2.6% Chelan County, WA, Electric Revenue, Public Utilities, Columbia River Rock, Zero Coupon, 6/1/2014, INS: NATL Clark County, WA, School District General Obligation, Zero Coupon, 12/1/2017, INS: FGIC, NATL Port of Seattle, WA, Airport Revenue: Series A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Series B, AMT, 6.0%, 2/1/2014, INS: NATL Washington, State General Obligation: Series 5, Zero Coupon, 1/1/2017, INS: FGIC, NATL Series B, 5.0%, 2/1/2033 Series 2011A, 5.0%, 8/1/2033 Series A, 5.0%, 8/1/2035 Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, 6.75%, 11/15/2041 Washington, State Motor Vehicle Tax-Senior 520, Corridor Toll Program: Series C, 5.0%, 6/1/2032 Series C, 5.0%, 6/1/2033 Series C, 5.0%, 6/1/2041 Wisconsin 1.4% Milwaukee County, WI, Airport Revenue, Series A, 5.0%, 12/1/2034 Wisconsin, Hospital & Healthcare Revenue, Health & Education Facilities Authority: Series B, ETM, 6.25%, 1/1/2022, INS: AMBAC Series C, ETM, 6.25%, 1/1/2022, INS: AMBAC Series AA, ETM, 6.5%, 6/1/2012, INS: NATL Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Ministry Health Care, Inc., Series C, 5.0%, 8/15/2032 Wisconsin, State Health & Educational Facilities Authority Revenue, ProHealth Care, Inc., 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, SSM Health Care Corp., Series A, 5.25%, 6/1/2034 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Total Municipal Bonds and Notes (Cost $4,236,282,780) Municipal Inverse Floating Rate Notes (d) 12.7% California 2.6% California, San Francisco Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (e) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-4, 144A, 13.568%, 4/1/2014, Leverage Factor at purchase date: 3 to 1 California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (e) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (e) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (e) Trust: California, State Department of Water Resources Revenue, Series 2705, 144A, 12.611%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (e) Trust: California, University of California Revenues, Series 3368-2, 144A, 18.81%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Waste Water System Revenue, Series A, 5.375%, 6/1/2039 (e) Trust: Los Angeles, CA, Series 3371-2, 144A, 19.31%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (e) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.24%, 8/1/2033, Leverage Factor at purchase date: 5 to 1 San Francisco, CA, Bay Area Rapid Transportation District, Election of 2004, Series B, 5.0%, 8/1/2032 (e) Trust: San Francisco, CA, Bay Area Rapid Transportation District, Series 3161, 144A, 13.517%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 District of Columbia 0.5% District of Columbia, Income Tax Revenue, Series A, 5.5%, 12/1/2030 (e) Trust: District of Columbia, Series 3369, 144A, 19.81%, 6/1/2017, Leverage Factor at purchase date: 4 to 1 Florida 1.4% Florida, State Turnpike Authority Revenue, Department of Transportation, Series A, 5.0%, 7/1/2021 (e) Trust: Florida, State Turnpike Authority Revenue, Series 2514, 144A, 43.241%, 7/1/2015, Leverage Factor at purchase date: 10 to 1 Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (e) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (e) Trust: Miami-Dade County, FL, Series 2008-1160, 144A, 9.201%, 1/1/2016, Leverage Factor at purchase date: 2 to 1 Louisiana 0.2% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (e) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (e) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (e) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.288%, 5/1/2018, Leverage Factor at purchase date: 2 to 1 Massachusetts 1.7% Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (e) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 9.92%, 1/17/2019, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2027 (e) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2033 (e) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2038 (e) Trust: Massachusetts, State General Obligation, Series 2008-1203, 144A, 14.698%, 8/1/2038, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (e) Trust: Massachusetts, State General Obligation, Series 2022-1, 144A, 42.89%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (e) Trust: Massachusetts, State General Obligation, Series 2022-2, 144A, 42.89%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Nevada 1.4% Clark County, NV, General Obligation, 5.0%, 6/1/2028 (e) Clark County, NV, General Obligation, 5.0%, 6/1/2029 (e) Clark County, NV, General Obligation, 5.0%, 6/1/2030 (e) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.513%, 6/1/2016, Leverage Factor at purchase date: 3 to 1 Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (e) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (e) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (e) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.201%, 6/15/2015, Leverage Factor at purchase date: 2 to 1 New York 1.1% New York, State Dormitory Authority Revenues, Columbia University, 5.0%, 7/1/2038 (e) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series R-11722-1, 144A, 17.921%, 7/1/2016, Leverage Factor at purchase date: 4 to 1 New York, NY, General Obligation, Series C-1, 5.0%, 10/1/2024, INS: AGMC (e) Trust: New York, NY, Series 2008-1131, 144A, 9.162%, 10/1/2015, Leverage Factor at purchase date: 2 to 1 North Carolina 0.4% North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series B, 5.0%, 10/1/2038, INS: AGMC (e) Trust: North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series 3333, 144A, 17.78%, 10/1/2016, Leverage Factor at purchase date: 4 to 1 Ohio 0.8% Columbus, OH, General Obligation, Series A, 5.0%, 9/1/2021 (e) Columbus, OH, General Obligation, Series A, 5.0%, 9/1/2022 (e) Trust: Columbus, OH, General Obligation, Series 2365, 144A, 17.86%, 9/1/2015, Leverage Factor at purchase date: 4 to 1 Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (e) Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (e) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.379%, 1/1/2016, Leverage Factor at purchase date: 3 to 1 Tennessee 1.5% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2026 (e) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 17.87%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2028 (e) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 17.878%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2027 (e) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 17.865%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Texas 1.1% Dallas, TX, Water Works & Sewer Systems Revenue, 5.0%, 10/1/2035 (e) Trust: Dallas, TX, Water Works & Sewer Systems Revenue, Series 3742, 144A, 9.29%, 4/1/2018, Leverage Factor at purchase date: 2 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (e) Trust: Texas, Puttable Floating Option Tax Exempt Receipts, Series 4692, 144A, 9.38%, 10/1/2018, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2022 (e) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2027 (e) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2028 (e) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2029 (e) Trust: San Antonio, TX, Series 2008-1150, 144A, 9.202%, 8/1/2015, Leverage Factor at purchase date: 2 to 1 Texas, Water Development Board Revenue, Series B, 5.25%, 7/15/2026 (e) Trust: Texas, Water Development Board, Series 2008-1173, 144A, 18.48%, 7/15/2015, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $576,175,006) % of Net Assets Value ($) Total Investment Portfolio (Cost $4,812,457,786)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Securities Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A (c) % 4/1/2027 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier* % 1/1/2040 * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2012. *** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2012. + The cost for federal income tax purposes was $4,804,265,321. At May 31, 2012, net unrealized appreciation for all securities based on tax cost was $591,187,730. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $627,008,718 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $35,820,988. (a) At May 31, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swaps. (b) When-issued security. (c) Partial interest paying security. The rate shown represents 50% of the original coupon rate. (d) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (e) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement At May 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 8/3/2012 8/3/2029 1 Fixed — 3.99% Floating — LIBOR ) — ) 4/22/2013 4/22/2031 2 Fixed — 2.816% Floating — LIBOR ) — ) 5/7/2013 5/7/2033 3 Fixed — 2.824% Floating — LIBOR ) — ) 5/7/2013 5/7/2033 4 Fixed — 2.817% Floating — LIBOR ) — ) 5/13/2013 5/13/2033 3 Fixed — 2.775% Floating — LIBOR ) — ) 5/13/2013 5/13/2033 1 Fixed — 2.81% Floating — LIBOR ) — ) 5/14/2013 5/14/2033 1 Fixed — 2.67% Floating — LIBOR ) — ) 5/7/2013 5/7/2034 4 Fixed — 2.816% Floating — LIBOR ) — ) Total unrealized depreciation ) Counterparties: 1 JPMorgan Chase Securities, Inc. 2 Citigroup, Inc. 3 Barclays Bank PLC 4 Merrill Lynch & Co., Inc. LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (f) $
